EXHIBIT 10.1

 
AMENDMENT #3 TO EMPLOYMENT AGREEMENT




ePlus inc. (the “Company”), a Delaware corporation, and Phillip G. Norton (the
“Executive”) (collectively, “the Parties”) have previously entered into an
Employment Agreement, effective October 1, 2011, Amendment #1, effective August
1, 2012, and Amendment # 2, effective July 1, 2013.   The Employment Agreement,
Amendment # 1 and Amendment #2 are collectively referred to herein as “the
Agreement.”  The Parties hereby agree to this Amendment #3 (“Amendment #3”).


1.           Paragraph 2(b) of the Agreement shall be replaced in its entirety
with the following:


(b)  
“Employment Term” shall be the period from October 1, 2011, through and
including July 31, 2016.



No other provision of the Agreement is affected by this Amendment #3.



 

     
/s/ John E. Callies
 
/s/ Phillip G. Norton
John E. Callies
 
Phillip G. Norton
Chairman, Compensation Committee
 
Chief Executive Officer and President
     
Date:
February 14, 2014
 
Date:
February 14, 2014


 
 
 
1

 


 


 

